 IIntheMatter of SWIFT&COMPANYandAMALGAMATEDMEATCUT-TERS ANDBUTCHERWORKMEN OF NORTH AMERICA, LOCAL172,.AFFILIATED- WITI-I THE AMERICAN FEDERATION OF LABORCases Nos. 0-1643 and R-1700.-Decided March 25, 1941Jurisdiction:butter and cheese manufacturing, poultry processing, grading andsorting eggs and wool industry.Unfair Labor Practices-In General:employer responsible for activities of its supervisory employees not-withstanding their eligibility to membership in outside organization.Company-Dominated Union:formation of following appearance of outside organ-Ization-participation by representatives of management in initiation and for-mation : promoting and assisting in the establishment of ; soliciting member-ship in, on employer's time and property ; arranging and soliciting attendance atmeetings-interference constituting acts of domination : anti-union statements ;refusing to employ former employee and discharging another employee because-of,their failure and refusal to join inside organization ; interrogating employeesabout their activities in outside organization ; disparaging outside organizationand its activities; declarations of union preference : threatening employees with-termination of employment because of membership or activity, in outside or-ganization : fostering a belief that collective bargaining was being conductedwith inside organization and that a closed-shop contract would be granted itwhile,threatening to close plant.in the event outside organization was selected'as the statutory representative.Discrimination:refusal to employ a former employee and discharging and refus-ing to reinstate another employee because of their failure and refusal to joininside organization ; charges of, dismissed as to four employees.Collective Bargaining:charges of, dismissed.-Remedial Orders:disestablishment of company-dominated union : reinstatementand back pay : as to employee whom Trial Examiner failed to find that her dis-charge was discriminatory back pay order not to include period between Inter-mediate Report and date of OrderInvestigationand Certification of Representatives: existence of question: re-fusal to accord union recognition ; election necessary, to be held at such time asthe Board shall in the future direct.Unit Appropriate for CollectiveBargaining:allproduction and maintenanceemployees, excluding foremen, supervisory employees, office and clerical em-ployees, and truck drivers who drive trucks more than 50 per cent of the time.Practice and ProcedurePetition of employer to reopen the record to take evidence relating to rein-statement subsequent to hearing of employee discriminated againstdenied,receive further evidence upon the constantly changing details relating to.compliance with the Trial Examiner's reecmmendations or to compliance-with or performance of the Board's order.30 N. L R B, No 86.550 SWIFT & COMPANY551Mr. Joseph A. Hoskins,for the Board.Mr. William N. StrackandMr. J. W. Blades,both of Chicago, Ill..-for the respondent.Mr, Lester Pettigrew,of Springfield, Mo., for the Independent.Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn May 10, 1939, Amalgamated Meat Cutters and Butcher Work-men of North America, Local 172, herein called the Amalgamated,filed a charge with the Regional Director for the Seventeenth Region(Kansas City, Missouri), and on August 11, October 6, and- December18, 1939, filed amended charges,' alleging that Swift & Company,,Springfield, Missouri, herein called the respondent, had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On dune 6, 1939, the Amalgamated filed with the Regional Directora petition, and on December 18, 1939, an amended petition, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of the respondent and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the Act.On October 14, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, Article III, Section 10 (c) (2), and ArticleIT, Section 36 (b), of National Labor Relations Board- Rules andRegulations-Series'2, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice, and further ordered that for the purposesof hearing the two cases be consolidated and that one record of thehearing be made.Thereafter, upon the charge and amended charges filed, the Board,by the Regional Director, issued its'complaint, dated December 22,1939, against the respondent, alleging that the respondent had en-gaged "in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (2), (3), and (5) andSection 2 (6) and (7) of the Act. A copy of the complaint and theamended petition, accompanied by notice of hearing and the third1This is the correct name of the respondent.It is at times referred to in the record as"Swift and Company " '552DECISIONS' OF NATIONAL LABOR RELATIONS BOARD 'amended charge, was duly served upon the respondent, upon theAmalgamated, and upon Dairy and Produce Handlers' Union, hereincalled the Independent, a labor organization in respect of whomcharges were filed.On January 6, 1940, the respondent filed itsanswer to the complaint.At the hearing the complaint and4 theanswer were duly amended.The complaint, as amended, alleged in substance (1) that on-orabout April 29, 1939, -and thereafter, the respondent formed, dom-inated, and interfered with the formation and administration of, and.contributed financial and other support to,, the Independent; (2) thatthe respondent dismissed Ruth Hamman on or about July 26, 1939,Elnora Tippitt on or about June 12, 1939, Glen B. Smith on or about,June 17, 1939, Everett Painter on or about November 8, 1939, andH. Owen Searles on or about October 13, 1939, because of their mem-bership in and activities in behalf of the Amalgamated and becausethey refused to join the Independent, and refused and refuses toreinstate them in its employ, thereby discrimin"ling in regard totheir hire and tenure of employment; (3) that tha respondent on or,about May 5, 1939, offered to reinstate Rosemary Rogers, a laid-offemployee, but withdrew said offer before she began to work and there-after refused to reinstate her because of her membership in the Amal-gamated and because she failed and refused to join the Independent,thereby discriminating in regard to her hire and tenure of employ-ment; (4) that on or about June 3, 1939, and thereafter, the respond-ent refused to bargain collectively with the Amalgamated, althoughprior to said date and thereafter, the Amalgamated was the exclusivecollective bargaining representative of the respondent's employees,within an appropriate collective bargaining unit composed of allproduction and maintenance employees at the Springfield, plant, ex-cluding foremen, supervisory employees, office and clerical employees,and truck drivers; and (5) that by the foregoing acts, and by otheracts the respondent interfered with, restrained, and coerced, and isnow interfering with, restraining, and coercing its employees in theexercise. of the rights guaranteed in Section 7 of the Act. In itsanswer, as amended, the respondent denied that it had engaged inunfair labor, practices as alleged in the complaint and raised certainaffirmative defenses.'Pursuant to notice, a hearing was held at Springfield, Missouri, onJanuary 11, 12, 13, 18, 19, 20, 22, 23, 24, and 26, 1940, before WilliamP.Webb, the Trial Examiner duly designated by the Board. TheBoard, the respondent,, and the Independent were represented bycounsel or by a representative and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, and,to introduce evidence bearing on the issues was afforded all,parties. SWIFT & COMPANY553,The Trial Examiner granted motions by the Board's counsel to dis-misswithout prejudice the allegations of the complaintin so far asthey related to Smith,2 and to conform the pleadings to the proof inrespect to formal matters.He reserved ruling on the respondent's,motions, as renewed, to dismiss the complaint,as amended,and va-iious portions thereof for want of sufficient proof to sustain the alle-gations,and denied these motions in his Intermediate Report, men-tioned below.The Trial Examiner made various rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no,prejudicial errors were committed.The rulings are herebyaffirmed.On July 20, 1940, the Trial Examiner filed. an Intermediate Re-port and on July 23 an amendment to the Intermediate Report, copies,of which were duly served upon all parties. In the IntermediateReport, as amended, the Trial Examiner found that the respondenthad engagedin andwas engagingin unfair labor practices affectingcommerce within the meaning of Section 8(1), (2), and (3) andSection 2(6) and(7) of the Act.He recommended that the respond-ent cease and desist from such practices and that it take appropriateaffirmative action.He further recommended that the complaint bedismissed in so far `as it alleged that the respondent had discriminatedagainst Hamman, Tippitt, Painter, and Searles, within the meaning-of Section 8 (3) of the Act, and that the respondent refused tobargain collectively with the Amalgamated, within the meaning of'Section 8(5)- of the Act.Thereafter the respondent filed exceptions to theIntermediate-Report and the record,submitted a brief in support of its excep-tions, and requested oral argument before the Board.The Amal-gamated also filed exceptions to the Intermediate Report and the-record, in which it objected solely to the Trial Examiner'sfindingthat the,respondent had not.discriniinated in regard to the hire andtenure of employment of Hamman,Tippitt, Painter,and Searles,.as alleged in the complaint.Pursuant to notice,a hearing for the purpose of presenting oralargument was held before the Board at Washington, D. C., on No-vember 26,1940.The respondent was represented by counsel and'participated in.the argument.On December 28, 1940, the respondent lodged with the Board a.document entitled "Petition for Reopening and Rehearing," 'whichthe Board hereby directs be filedinstanteras part of the record'herein.Therein the respondent'represented in substance that on,August 8, 1940,subsequent to the hearing,it employed RosemaryRogers in the position which it had open for her on May 4 and 5,,2No evidence relating to Smith was introduced at-the hearing 554DECISIONS OF NATIONAL LABOR RELATIONS BOARD1939, and that it discharged Rogers for cause on September 12, 1940;and requested that the Board reopen the record in so far as it relatesto Rogers and receive further evidence regarding the foregoing rep-resentations.The Board cannot, as a matter of sound practice, re-'open the record to receive further evidence upon the constantlychanging details relating to compliance with the Trial Examiner'srecommendations or to compliance with or - performance of theBoard's order.3Accordingly, we hereby deny the request to reopenthe record and receive further evidence.However, our order shallnot be construed to require the respondent to take any affirmativeaction which it has already taken and which is in compliance withthe terms of our order.The Board has considered the exceptions and brief and, save in sofar as the exceptions are consistent with the findings, conclusions oflaw, and order below, finds-them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSwift & Company, an Illinois corporation with its main executiveoffices at Chicago, Illinois, is engaged, on a Nation-wide basis, in thebusiness of purchasing and slaughtering livestock, marketing theproducts and byproducts thereof,'- and purchasing, processing, andmarketing of poultry, dairy, and other food products. Its operatingfacilities in theUnited States include approximately 25 packingplants and 110 produce plants.The respondent employs over 60,000persons in the United States and foreign countries.During thefiscal year ending October 28, 1939, the respondent's gross sales ex-ceeded $750,000,000.This proceeding is concerned only with the plant of the respond-ent located at Springfield, Missouri, herein- called.,the Springfieldplant. ,, There the respondent processes poultry, grades and sorts eggsand wool, and manufactures butter and cheese. In connection withthe purchase and delivery to the Springfield plant of poultry, eggs,cream, and wool from dealers and farmers, the respondent owns andoperates trucks, two of which are assigned to regular routes in Ar-kansas, where the respondent maintains two supply depots.During the fiscal year ending October 31, 1939, the respondentpurchased $850,495 worth of materials and supplies for use at the3 Cf.Matter of Republic Steel CorporationandSteelWorkers OrganizingCoinmittee, 9N. L. R. B. 219, enf'd as mod.Republic Steel Corpo, ation et at v. National Labor RelationsBoard,etat., 107 F. (2d) 472 (C. C A 3), mod. 311 U. S7, Matterof VikingPuonp Com-panyandLodge 1683, AmalgamatedAssociationof Iron,Steel,and Tin Workers of NorthAmerica,etc,13 N. L R B. 576, enf'dNationalLabor Relations Boa,d v. Viking PumpCompany,113 F (2d) 759(C. C. A. 8). SWIFT & COMPANY555Springfield 1^lant, of which approximately $196,137 worth,repre-senting 23 per cent of the total, were purchased outside of Missouriand shipped to the Springfield plant.During the same period thetotal sales of the respondent'sfinished products at the Springfieldplant amounted to $931,974, of which $833,761 worth,representing89 per cent of the total,were shipped to points outside the State ofMissouri.The average number of employees in the Springfield plantduring 1939 was 66.II.Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local 172, is a labor organization affiliated with AmericanFederation of Labor, a labor organization, admitting toy membershipproduction and maintenance employees of the respondent at itsSpringfield plant. Its nielpbership is not confined to employees ofthe- respondent, but includes employees in plantssimilarto the re-spondent's plant in Springfield, Missouri.Dairy and Produce Handlers' Union is a labor organization un-affiliated with any national or other labor organization, admitting tomembership production and maintenance employees of the respond-ent at its Springfield plant.III.THE UNFAIR LABOR PRACTICESA. Domination of and interference with, the formation and admin-istration of, and snnpport to the Independent; and attendant inter-ference, restraint, and coercionOn about January20, 1939, certain-employees of the respondentrequested one Wilson, an organizer for the Amalgamated, to "explainthe organization to them."Wilson_complied with the request andarranged with these employees for a meeting to be held on February3, 1939, for the purpose of organizing employees of the respondentas members of the Amalgamated for collective bargaining purposes.At this meeting and at weekly meetings held thereafter, a substantialnumber of the respondent's employees were enrolled as members ofthe Amalgamated.The organizational efforts of the Amalgamated soon came to the.attention of Mason Evans, general foreman of production operations,who isin charge of hiring and dismissing employees at the Spring-field plant,,and Sam Black, Howell Fesperman, Gene Ramsey, andJini Sawyer, each of whole exercises supervisory authority over em- 556DECISIONS OF NATIONALLABOR RELATIONS BOARDployees at the respondent's plant in connection with the duties heperforms and is regarded by these employees as a supervisor.4In February- 1939 Evans told Riddle; an employee, that he "didn'tsee why the boys needed a union" since wages were "about as good/as (they) could get anywhere" and they were granted vacations.-Evans further stated that at the respondent's plant at Evansville,-Indiana, where he was employed 'immediately prior to assuming hisduties at the Springfield plant, the C. I. 0. requested a closed shop,that the respondent refused this request and closed down the Evans-ville plant.At the hearing Evans denidd that he made these state-ments or that the respondent's Evansville plant was closed for theabove-stated reason.We are satisfied, and find, as did the TrialExaminer, who observed the demeanor of the witnesses, that Evans-made the above statements.About the same time Fesperman told Riddle that certain women,employees who joined the Amalgamated "wouldn't be there 30 daysafter they signed up." In response to Riddle's assertion` that "theycould not fire them for joining the union," Fesperman replied, "theycould fire them for something else." Shortly thereafter Riddles The respondent contends that Black,'Fesperman,'Rarnsey,and Sawyer were ordinary-and not supervisory employees,and therefore that they did not represent the respondent in -any conduct which would have constituted unfair labor practices had they, and each ofthem, as supervisory employees represented the respondent.The record discloses the fol-lowing among other pertinent facts concerning the position and authority of these personsas contrasted with that of other employees at the Springfield plant.Manufacturing andprocessing operations,and operations incidental thereto,are performed principally in seven,viz, receiving,feeding, picking, packing,butter,cheese,and power,all comprising the jurisdiction of GeneralForeman Evans.In each of these departments(with the qualification noted in footnote 15,infra)there is one employee considered byEvans as an "inspector over that department,"through whom Evans"handles" the opera-tions performed therein and whom Evans"holds" for such work.In this category areBlack, employed in the picking department where personnel varies from 14 to 37 in number;Ramsey, employed in the packing department, where personnel varies from 2 to 8 in num-ber ; Fesperman,employed in the butter department where personnel varies from 9 to 15 innumber; and Sawyer,employed in the power department,where personnel varies from 1 to4 in number.Black has been employed without lay-off at the Springfield plant for 16 to 18years;Ramsey for about 12 years;Fesperman for about 12 years,excepting a 2 or 3months' lay-off in 1932;and Sawyer for about 18 yearsAll but Fesperman have greaterseniority than each of the other employees in their respective departments and each receives-the highest remuneration paid therein.They assign employees to various tasks withintheir departments, instruct employees in the performance of their duties,transmit and give-orders to employees,and upon occasion,when the volume of work fluctuates in their depart-ments,inform employees as to when to report for work or to quit workThe record showsthat Black,Ramsey, and Fesperman keep daily records for transmittal to Evans of thehours and volume of work performed by employees in their departments;that Black andFesperman have reproved employees for failing properly to perform their work and forimproper use of plant property;that Black inspects the poultry cleaned by employees in his-department and returns poultry not properly cleaned to employees for further cleaning;that Black and Fesperman lay off or transfer employees under instructions from Evans ;and that Black,Fesperman,Ramsey, and Sawyer have been consulted by Evans regardingthe-transfer or assignment of employees to work in their departmentsFesperman admit-ted that he recommends"to some extent"to Evans the employees to be retained or dis-missed in his department.Employees referred to and regarded these persons as"foremen,""boss,"or "department head," or,as regards Sawyer, as"chief engineer,"and followed their-orders without questioning their authority SWIFT & COMPANYI557Advised Fesperman of his intention to attend an organizational meet-ing of the Amalgamated to be held that night.At the meeting Rid-dle joined the Amalgamated.On the following morning, Fesper-man asked Riddle whether he attended, and who attended, themeeting.Riddle replied that he attended the meeting, but refused-todivulge the names of other employees who attended. Fesper-man then stated that he thought Riddle was "broaderminded thanthat, to join" and asked Riddle what he "was going to do when theymitted that he asked Riddle whether he attended the meeting of theAmalgamated, testified that he did, not recall saying anything else,and denied that the remainder of these conversations occurred.TheTrial Examiner did not credit Fesperman's denials and we are satis-fied that the Trial Examiner was right, and find in accord withRiddle's testimony.Roy Hansen testified ,that in March and thereafter, while tem-porarily, employed at a restaurant frequented by members of the-Amalgamated during a lay-off at the respondent's plant, Black ques-tioned Hansen 5 and the, proprietor of the restaurant about the prog-ress of the Amalgamated's organizational drive, and on one occasionremarked that "it looked like an awful poor time of the year tostart a union with all the boys laid off like 'they are."Black ad-mitted that he' had been in' the restaurant but denied that he haddiscussed the Amalgamated.The Trial Examiner considered Blackgenerally an unsatisfactory and untruthful witness, and upon therecord we are satisfied that the Trial Examiner was right.We donot accept his denial and find that he made the statements attributedto him.In about the middle of April 1939, Wilson called at the respond-ent's plant for the purpose of requesting of Plant Manager Wood-mansee that "the foremen" cease "intimidating" employees and "givethem an opportunity" to join the Amalgamated. Inasmuch as Wood-mansee was then out of town, Wilson made this request of AssistantManager McCurdy, who said that he would see that such activitywas stopped until Woodmansee returned, when "he would report itto him."On April 14, 1939, the respondent posted, and thereafter main-tained, on the time clock and in other places in its plant, the noticeset forth in the margin.65Hansen at this time had an "understanding"with Evans that he would be available forrecall to k ork at any time and that he would not lose his seniority by reason of takingthis job.eNoTice TO EaiPLoycesSeveral questions have been asked the management regarding the labor policy at thisplant.It is therefore appropriate to state that policy.Employees shall have the right to self-organization,to form, join, or assist labor organi-zations,to bargain collectively through representatives of their own choosing and to engage 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn April 1939 Supervisors Fespermanand Ramseytook steps to,form a union unaffiliated with any national or other labor organiza-tion for the purpose of combating the organizational efforts of theAmalgamated.Previous thereto certain employees of the respondentapproached Ramsey, called his attention to the solicitation by -rep-Iresentatives of the Amalgamated at their homes, stated that theywere "getting disgusted with that," and asked him what he "thoughtabout it."Ramsey told them that the formation of an unaffiliatedlabor organization, provided the means to "stop that." - Ramsey then--discussed-the matter with Fesperman, who procured the services ofone Carr, an attorney, to draft a constitution and bylaws for an or-ganizationto be named Dairy and Produce Handlers' Union. Fes--perman,Ramsey, and other employees arranged for the holding ofa meeting on April 24 at a tavern in Springfield, and solicited theattendance of Springfield plant employees.This meeting was at-tended by 20 to 25 employees, including Supervisors Ramsey, Fes-perman, Black, Sawyer, and Lehman.7A constitution and bylawswere approved by the signing thereof by employees assembled; of-ficers and a bargaining committee were elected ; and a collection wastaken, which was turned over to Carr as part payment for his serv-ices.Thus the Independent had its genesis.At the hearing Fes-perman and Pettigrew, president of the Independent, admitted thatthe Independent was formed "to keep out the A. F. of L." 8On April 27, 1939, Carr and the bargaining committee of the In-dependent asserted to Plant Manager Woodmansee that the Inde-pendent had been designated by a majority of the respondent's em-In concerted activities,for. the purpose of collective bargaining or other mutual aid orprotectionNo employee is required to join or to refrain from joining any labor organization in orderto obtain employment or to continue in the employment of this companywhether an employee shall join or refrain from joining any labor organization is a matterfor his own decisionThere will be no discrimination against any employee because of his membership or non-membership in any labor organization.Employees may present grievances to their foreman who will make every reasonable effortto adjust such grievances.An appeal may be taken from the foreman to the manager.It is our endeavor at all times to treat our employees fairly and consideiably[sic] andwe desire every real grievance to be speedily adjusted to the end that our relafions withour employees shall continue to be harmonious and satisfactory'Lehman is a supervisory employee whose position and authority in the cheese depart-ment is similar to that of Black, Ramsey,Fesperman,and Sawyer, in their respective de-partments-See footnote4,.supra-8There was introduced in evidence at the hearing a statement signed on May 26,1939, byPettigrew,pi esident of the Independent,winch statesOur activities in organizing and assisting in the organization of the Dairy andProduce Handlers'Union [the Independent],was not for the purpose of bettering ourworking conditions,not for increased wages ; but to counteract the activities of theA F of L [Amalgamated]group in the Swift & Company plant in Springfield, Mo,Our primary purpose was,to break up the A. F. of L. [Amalgamated]Union.At the hearing Pettigrew testified that the contents thereof were true to his knowledge, SWIFT & COMPANY559,ployees as their representative for the purpose of collective bargain-ing and presented to Woodmansee a "rough draft" of a collective,-labor contract as a basis for - negotiation.Woodmansee refused torecognize or otherwise bargain collectively with the Indepen'den`t untilitwas certified by the Board on the ground that the Amalgamatedlikewise claimed that it was the statutory representative of therespondent's employees 5Following the advent of the Independent, General Foreman Evansand Supervisors Black, Ramsey, Fesperman, and Sawyer plainly andcontinuously manifested to the respondent's employees, by variousacts and statements set forth below, that the respondent desired the'Independent to be the representative of its employees for the purposesof collective bargaining; that the respondent would not accept theAmalgamated as bargaining representative; and that membership inthe Amalgamated or refusal or failure to become a member of theIndependent would and did result in discrimination in, or loss of,employment.About the time the Independent was formed Evans told, an--em-ployee that at the respondent's plant where Evans was employed priorto about April 1938, when he assumed his duties at the Springfieldplant, the employees organized "a union of their own," i. e., an un-affiliated union ; and that he did not see why the Springfield plant em-ployees could not follow this example and, as a result, "not be inter-fered with by others," i. e., a national union.As more particularly setforth hereinafter. Evans played a leading role in the respondent's re-fusal to employ Rosemary Rogers, a member of the Amalgamated, onMay 5, 1939, and the dismissal of Elnora Tippitt, a member of theAmalgamated, on June 8, 1939, because each refused to join the Inde-pendent.A-ftin in October 1939 Evans manifested- his antipathy .tothe Amalgamated.An employee who was a member of the Amalga-mated complained to Evans -that other employees with less senioritywere given preference in work at the plant.Evans took the positionthat the work was apportioned on the basis of seniority.He went onto point out that he had given this employee less arduous duties whilesick, and that despite this he had "double-crossed" him.When askedif lie had reference to membership in the Amalgamated, Evans re-plied, "Yes, they got you down there, got, you drunk, got you to signup with them." Evans added, `-There doesn't anything happen eitherplace but what I know about it that night or next day, -at- either meet-ing."Although Evans denied that he engaged in the foregoing activi-ties,we are satisfied upon the entire record, as was the Trial Examiner,9Thereafter, the Independent filed with.the Board a petition for investigation and certi-fication of representatives and a charge alleging that the' respondent refused to bargaincollects els, within the meaning of the ActThe Board dismissed the petition;the RegionalDnector refused to issue a complaint upon the charge 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Evans thus manifested his opposition to the Amalgamated, and,we so find.-The acts and statements of Black in opposition to the Amalgamatedand in behalf of the Independent are noteworthy.His conduct in con-nection -with the respondent's refusal to employ Rogers. tnd the re-spondent's dismissal of Tippitt is described below.At various times-from June through October 1939-Black, during working hours in the-Springfield plant, urged employees to join the Independent; ques-tioned employees who were members of the Amalgamated about theactivities of that organization; and told employees that the initiation,fee,and dues in the Amalgamated were not worth the benefits received;that members of the Independent were "getting better work aroundhere than the other boys"; that if they joined the Independent they."would probably work steady"; that membership in the Amalgamatedwould result in dismissal or other discrimination in regard to terms;conditions, and tenure of employment; that "if the A. F. L. [theAmalgamated] gets in I (Black) would still be boss and Evans would-still be-boss"; that the respondent was "for our union [the Independ-ent]"; that the respondent was bargaining collectively with the Inde-pendent ; that the respondent would grant a closed shop to the Inde-pendent, and that the respondent in none of its various plants through-out the country had agreed to grant a closed shop to the Amalgamated.Black confided to an employee that the "reason we are getting thisunion, is to break up the A. F. of L. [the Amalgamated]." At thehearing Black denied the foregoing acts and statements, further de-nied that he ever mentioned the Independent or the Amalgamated toany person within the Springfield plant, and did not recall that hementioned the-Amalgamated to any person at any place. On the otherhand, the statements and activities of Black set forth above were thesubject of clear and convincing testimony by several employees. Inview of this testimony and the fact that the Independent was organizedfor the purpose of combating the Amalgamated, we 'cannot, nor didthe Trial Examiner, credit the denials and other testimony of Black,one of the-founders of the Independent.We are satisfied that Blackengaged in the above acts and made the above statements, and we sofind.Many of the above acts and statements of Black occurred inthe presence of Ramsey.On certain of these occasions and on otheroccasions Ramsey engaged in similar acts and made similar state-ments on behalf of the Independent and in opposition to the Amal-gamated.Ramsey 'told an employee that Evans thought he had"done him pretty dirty" by joining the Amalgamated "after he tak-ing care of you while you were sick," stated to employees that therespondent would close the Springfield plant "if the A. F. L. [the SWIFT & COMPANY561Amalgamated] got in," and advised an employee not to pay dues to..the Amalgamated since the respondent would not execute a contract.with this, organization and that the respondent "was getting thatkind of a union like theirs [the Independent] all over the wholeUnited States to break up the A. F. of L. [the Amalgamated]."Ramsey 'denied that he engaged in the above acts or made the abovestatements.Like Black, he denied , that he ever mentioned theIndependent or the Amalgamated to any person within the Spring-field plant 10As mentioned above, Ramsey played a leading rolein the formation of the Independent.We are satisfied, and we find,as did the Trial Examiner, that Ramsey made the foregoing state-ments 11 and manifested to employees that the respondent was hostileto the Amalgamated.- -Fesperman similarly solicited membership for the Independent andengaged in intimidatory conduct in connection therewith.Early inMay, Fesperman, accompanied by Hemme, secretary-treasurer of theIndependent, approached an employee while at work in the Spring-field plant and asked him to join, the Independent. In response tothis employee's question as to "how the management regarded thisif they knew about it," Fesperman and Hemme nodded theirheads and smiled.Thereupon this employee, signed the list of namesappended to the constitution and bylaws of the Independent and onthe following day paid Fesperman the initiation fee in the Inde-pendent.While Fesperman admitted soliciting this employee's mem-bership, he denied that such solicitation occurred in the plant, thatthe employee signed or agreed to sign the constitution and bylaws,and that -this employee paid him the initiation fee.This employee'ssignature appears on said constitution and bylaws.No explanation'was offered to contradict the aforesaid explanation -of the manner inwhich it was procured, a matter obviously within the knowledge ofthe Independent.The Trial Examiner found that Fesperman solic-ited this employee's membership in the Independent on plant premisesand that he received payment of his initiation fee.Under these cir-10As regards one of the occasions on which Ramsey allegedly stated that-the respondentwould close the Springfield plant if the Amalgamated"got in,"Ramsey testified that he hadbeen sent by Evans to the warehouse of the Springfield Ice and Refrigerating Company toobtain poultry stored there by the respondent;that two of the respondent's employees. whowere not then at work, "kept hollowing(sic) at me, telling me I ought to come up to lointhe A. F. of L. [the Amalgamated],that if I didn't it «ould cost me $50 or a hundreddollars to join if I didn't come on" ; and that lie, Ramsey,merely requested that he be"let alone"inasmuch as he was checking poultryWe do not believe that the fact thatmembers of the Amalgamated thus spoke to Ramsey on this occasion tends to supportRamsey's denialn The Trial Examiner did not specifically advert to Ramsey's statement advising an em-ployee not to pay dues to the Amalgamated,although he did advert to the remainder of theconversation wherein Ramsey stated that the respondent was forming unions like the Inde-pendent to break up the Amalgamated.Inasmuch as the Trial Examiner found that the"incidents testified to" by said employee are "true" it appears that the omission was inad-"ertentWe are satisfied that Ramsey made the foregoing statement' 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDcumstances, and in view of his leading role in the promotion of theIndependent, we cannot credit Fesperman's denial.We are satisfied,and we find, that Fesperman manifested to employees that the re-spondent favored the Independent as a bargaining agency foremployees.Sawyer similarly engaged in pro-Independent and anti-Amalga--mated activities.He told employees that the Amalgamated would"never amount to anything,we are going to get you," thatthey "had made a mistake" by joining the Amalgamated in that theywould be denied more desirable employment or would bedismissedby reason thereof.Sawyers conduct was entirely consistent with hisadmitted partisanship for the Independent, the purpose of whichwas to "keep out" the Amalgamated.We do not, nor did the TrialExaminer, credit his denials of the aforesaid statements.The record shows that General-Foreman Evans and Plant ManagerWoodmansee,were apprised of certain of the acts and statements ofBlack, Ramsey, Fesperman, and Sawyer.As set forth below, onthe:mor-ning of May 5, 1939, Evans was informed that-Rogers leftthe Springfield plant after Black told her that she must join the In-dependent as a condition of employment with the respondent. Inabout June 1939 Evans told Hansen that lie understood that "some-body has been talking union in the plant," and requested Hansen toinform him "if anyone talks union to you."Within 2 clays Hansenreported to Evans that Black solicited his membership in the Inde-pendent.WhileEvans denied that Hansen disclosed the name ofthe solicitors we are satisfied upon the record,that Evans was thusinformed of Black's activity.On June 3, 1939,Wilson called Wood-mansee's attention to the refusal to employ Rogers.Woodmanseestated that he would investigate the matter.On the sameday,,Mc-Alpin, a Field Examiner for the Board,again calledWoodmansee'sattention to the samematter and to the alleged conduct ofBlack inthis connection.The respondent contendsthat the acts and statements of Black,Ramsey, Fesperman,`and Sawyer were not coercive and not attribu-table to it since they were not supervisory employees-nor were theyregardedas such by the Springfield-plant employees.12We haveset forth facts concerning the positionand authorityof these em-ployees above.13We are satisfied,and we find,upon the entire recordthat these persons are supervisory employees,that they are regarded'as such byemployees, and that 'under the circumstances herein,'theiracts and statements,as well as those of Evans, are attributable tothe respondent.'12 The respondentadmits thatEvans is a supervisory employee'See footnote4,supra.liInternational Association of Machinistsv.N L R. B, 311 US. 72, aff'g 110 lip (2d)29 (App. D. C.), enf'gMatter ofThe Serriel,Oorpo,atioviandInternational Union, United SWIFT & COMPANY563sufficient to disavow or otherwise dispel the effect of these activities.The notice of April 14, 1939, especially in the light of subsequentactivity, could not serve to convince employees that the respondentmaintained a neutral position.Nor do we believe that Evans' ad-monition to employees on May 5, set forth below, following the dis-criminatory refusal to employ Rogers satisfied employees of the re-spondent's neutrality in view of subsequent activity, and in view ofEvans' and Woodmansee's failure to recall Rogers, the only reason-able action that would manifest to Rogers and other employees thatshe was not in fact refused employment because she failed to jointhe Independent.Despite the continued and intensive activity of,the adherents of the Independent, the only showing in the recordthat any employee was disciplined pursuant to Evans'- admonitionof May 5 was that an employee who was a member of the Amalgam-ated waslaid off for 1 week allegedly for soliciting membershipwithin the Springfield plant.Nor is there merit to the respondent's contention that Black, Ram-sey, Fesperman, and Sawyer were not regarded by other employeesas representatives of the respondent in their above-mentioned activity,becausethey were members of the, Independent and eligible tomembership in the Amalgamated, because certain of them were askedto join the Amalgamated, and because two employees, Conkright andLee,15who perform supervisory functions, were members of theAmalgamated. InMatter of Tennessee Copper Company- weanswered a similar contention as follows :Membership of supervisory employees in a labor organizationinvolved in a controversy over representation cannot confer onAutomobile Workers of America,Local No.459,8 N L R B 621;H. J. HeinzCompany v.N. L. R. B.,311 U. S. 514, aff'g 110 F. (2d) 843(C. C. A. 6), enf'gMatter of H. J. HeinzCompanyandCanning andPickleWorkers, Local UnionNo 325, affiliated with Amalgam-ated Meat Cutters and Butcher Workmenof North America,American Federationof Labor,10 N. LR B 963;N. L.R B v. Link-Belt Company-etal,, 311 U. S.584, rev'g110 F. (2d)506 (C C A. 7) and enf'gMatter of Ltink-Belt CompanyandLodge1,601,ofAmalgamatedAssociation of Iron; Steel 'and Tin Workersof North America, throughthe SteelWorkersOrganizing Committee affiliated with the Committee for IndustrialOrganization,12 N. L.R. B 854m Conkrightand Lee are poultry receiving clerks inthe receiving department, who workon separate shifts, although at times their working periodsoverlap.Theyassist the truckdrivers to unload poultry at the plant,remove the poultry fromcoops in which it is deliv-ered, to weigh,sort and gradepoultry, recordits receipt,and send itto thefeeding depart-ment.On occasion they are assistedin their work by one or two employees. Conkrighthas the greatest seniority of any personin this department and he receive: the highesthourly wagetherein.Lee receivesslightlyless.The recordshows that Lee and Conkrightinstructemployees in the performanceof their dutiesAlthough, as set forthin footnote 4,supra,Evans testified generallywith regard to the seven operating departments that therewas a so-called"inspector" in each departmentthrough whomhe "handles"the operationsperformed therein and whomhe "holds" for the workperformedtherein, whenexaminedspecificallyregarding the receivingdepartment,he stated that "I am mostly in direct chargeof that myself."36Matter of Tennessee Copper Companyand A.F. of LFederal UnionNo.21, 8 N L.It.B. 575; 9 N. L.R. B. 117.440135-42-Vol. 30-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch employees a privilege to interfere. nor can the immunityguaranteed employees by the Act be impaired or diminished bythe membership rules of any labor organization.The employees'right to a choice free from employer interference is absolute.Supervisory employees, although eligible for membership incompeting labor organizations, are forbidden by the Act, in theircapacity as the ' employer's agents to interfere in the selectionof employee bargaining representatives, yet there need be noconflict by reason of their dual status. It is perfectly consistentfor supervisory employees to belong to labor organizations andyet be prohibited from conduct permitted non-supervisoryemployees.''There is no showing that Conkright and Lee sought to influence em-ployees in the selection of a bargaining representative.The respondent also contends in substance that there is no ' evi-dence that any person was interfered with, restrained, or coerced bythe conduct of Evans, Black, Ramsey, Fesperman, and Sawyer, sinceall the` persons who testified in regard thereto were members of theAmalgamated and none testified that they were in fact interferedwith, restrained, and coerced, and since there is no'showing that anymember of the Amalgamated changed his affiliation or joined theIndependent, except the employee who, as mentioned above, accededto Fesperman's solicitation, but who later became a member of theAmalgamated.This contention is untenable.Not all the employeeswho were directly or indirectly subjected to the respondent's anti-union conduct were called as witnesses at the hearing.The recordshows that Fesperman, Ramsey, and Black, successfully solicited themembership of various other employees in the Independent.Further,we are not constrained to give much weight to the failure of em-ployees to testify in the language of legal conclusion to the effect ofemployer conduct which,must be ascertained by. an evaluation of thenormal consequences of the employer's activity.That particular em-ployees disclose a continuing interest in a labor organization follow-ing anti-union conduct by.an employer does'not establish that theyor that other employees were not interfered with, restrained, orcoerced.It is impossible to estimate what might have been the size17 Cf.InternationalAssociationof Machinists, etc. v N. L. R. B,311 U S.72, aff'g 110P. (2d) 29(App. D. C.),enf'gMatter of The Serrick CorporationandInternational UnionUnited Automobile Workers of America, Local No. 4(59, 8N L. R. B. 621;New Idea, Inc.,vN. L. R.B,117 F(2d) 517(C C. A 7),enf'gMatter of New Idea, IncandInterna-tionalAssociationofMachinists,etal, 21 N L R B 776; N.L.R B v. ChristianBoard of Publication,113 F.(2d) 678(C. C. A. 8),enf'gMatter of Christian Board ofPublicationandAllied Printing Trades Council of St. Louis,Missouri,13 N. L. R. B. 534;Matter of E. T. Fraim Lock Company et al.andAmalgamated Association of Iron, Steeland Tin Workers of North America,Lodge 1732,24 N L R B 1190;Matter ofWestOregon Lumber CompanyandLumber and Sawmill Workers Local Union No. 3,Interna-tionalWoodworkers of America et al.,20 N. L. R. B. 1._ SWIFT & COMPANY565of the Amalgamated's membership or the scope and nature of its ac-tivities had it not been for these anti-union activities of the respond-ent.The reasonable inference is that anti-union conduct of an em-ployer does have an adverse effect on self-organization and collectivebargaining'18 else the Congress would not have passed the Act.Theprecise issue for determination is whether the acts of the respondentconstituted interference with, restraint, or coercion of its employees-in the exercise of rights guaranteed in Section 7 of the Act.Evidenceconcerning the effect or lack of effect of the respondent's acts on par-ticular individuals is clearly not decisive of this issue.Having con-sidered the evidence relied upon by the respondent in this connection,we find that it does not warrant a finding that the respondent has notinterfered with, restrained, or coerced its employees.The foregoing facts establish that the respondent, through itsagents, promoted and assisted in the establishment of the Independentas a labor organization for employees at the Springfieldplant, inorder to prevent unionization of these employees by a labor organi-zation towhich it was opposed.The advent of the Amalgamated-inthe Springfield plant aroused the hostility of the respondent's super-visory employees to the Amalgamated as a bargaining representativefor the respondent's, employees.Evans asserted that collective bar-gaining with the respondent could result in no benefit to employees,and held out as an example of the result of organization for bar-gaining purposes action by the respondent resulting in loss of work.Other supervisory employees of the respondent interrogated em-ployees about activities of the Amalgamated, disparaged the cus-tomary ends of collective bargaining, and told employees that suchmembership would result in loss of employment or other discrim-inatory treatment.We find that the respondent thereby interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act. In this hostility and these'sSeeNL. R. B v. Link-Belt Company et at,311 U.S 584,rev'g 110 F (2d) 506(C. C. A. 7)and enf'gMatter of Link-Belt CompanyandLodge 1604 of Amalgamated Asso-ciation of Iron, Steel and Tin Workers of North America,through the Steel Worker s Organ-izing Committee affiliated with the Committee for Industrial Organization,12 N. L. R. B.where the finders of fact could probe the precise factors of motivation which underlay eachemployee's choiceNormally,the conclusionthat theirchoice was restrained by the em.ployer's interference must of necessity be based on the existence of conditions or circum-stances which the employer created or for which he was fairly responsible'and as a result.of which it may reasonably be inferred that the employees did not have that 'complete andunfettered freedom of choice which the Act contemplates."See alsoMontgomery WardA Co, Inc. v. N. L.It.B, 115 F. (2d) 700(C. C. A. 8),enf'gMatter of Montgomery Wardand CompanyandWarehouse Employees'Union No.20,297affiliated with the A.F. of L.,17 N L. R. B.181 ;Matter of Schult Trailers,IncandInternational Union, United Auto-mobileWorleisofAmerica,affiliatedwith theC. I0, 28 N. L R. B 975;Matter ofThe Ohio Fuel Gas Company,a CorporationandDistrict#50, UnitedMineWorkers ofAmerica,affiliated with the Congress of Industrial Organizations,28 N L. R. B. 667,and cases therein cited in footnote 6. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreats the Independent had its genesis.The respondent's super-visory employees, whose acts carried the responsibility of the re-spondent, suggested, and were instrumental in, the formation of theIndependent as the means by which employees would be and weredenied the freedom of choice of a bargaining representative guar-anteed by the Act. Thereby, the respondent dominated and in-terfered with the formation and administration of the IndependentThereafter, through the solicitation by these supervisors of mem-bership in the Independent on the respondent's time and property,the respondent contributed assistance and support to that organi- -zation.19At the time of and after the formation of the Independent,the respondent, through its supervisory employees, by refusing tohire Rogers and by discharging Tippitt because of their failure andrefusal to join the Independent as foundinfra,by expressing toemployees its opposition to their affiliating with the Amalgamated,by urging its employees to form and join an unaffiliated labor or-ganization, by interrogating employees about their activities in theAmalgamated, by disparaging the Amalgamated and its activities,by urging employees not to pay dues to the Amalgamated, 'by ad-vising employees that,the respondent favored the Independent overthe Amalgamated, by telling employees that members of the In-dependent were and would be preferred in hire and tenure of em-ployment and in the cases of Rogers and Tippitt by so determining,by threatening employees with termination of employment becauseof membership or activity in the Amalgamated, by fostering a be-lief that the respondent was bargaining collectively with the In-dependent and would grant it a closed shop and, on the other hand,that the respondent would close the Springfield plant if the Amal-gamated were selected as statutory representative by employees, andby. other of the aforesaid acts and statements, interfered with, re-strained, and coerced its employees in the exercise of the right toself-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bar-gaining annd other mutual aid and protection as guaranteed in Sec-Ill CfH J Heinz Company v. N. L. R.B, 311 U S. 514, aff'g 110 F (2d) 843 (C C A 6),enf'gMatterof H J. Heinz CompanyandCanning andPickle Workers,Local Union No. 325,affiliated with Amalgamated MeatCutteisand Butchers Workmen of North America, Ameri-can Federationof Labor,10 N. L R. B. 963;N' L. R B. v. Link-Belt Company et al.,-311U S, 584, rev'g 110 F (2d) 506 (C C A 7)and enf'gMatter of Link-Belt CompanyandLodge1604 of Amalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, throughthe SteelWorkers OrganizingCommittee affiliated with the Committeefor Industrial Organization,12 N. L. R. B. 854;ValleyMould and Iron Corporation v.N. L. R B,116 F. (2d) 760 (C. C A 7), enf'g as mod.Matter of Valley Mouldand IronCorporationandSteelWorkers OrganizingCommittee for Amalgamated Association of Iron,Steel and-TinWorkers of North! America, Lodge No. 1029,affiliated with the Congress ofIndustrialOrganizations,20 N L R B 211 SWIFT & COMPANY567tion 7 of the Act. Such acts and statements constitute materialemployer assistance and support to a labor organization.Forma-tion and administration of the Independent were thus dominatedand interfered with by the employer ; they did not result from freeand unfettered employee action.We find that the respondent dominated and interfered with the-formation and administration of the Independent, and contributedsupport to it; and that it thereby, and by other acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. The discriminatory refusal to employ Rogers, the discriminatorydischarge of Tippitt, and the alleged discriminatory discharges ofPainter, Hammzan and SearlesRosemary Rogersbegan to work for the respondent on July 27,,1938, and worked intermittently until March 9, 1939, when she quit.Substantially all her work was performed in the picking departmentunder Black.On February 10, 1939, Rogers joined the Amalgam-ated.She was among the first of the respondent's employees todesignate this labor organization as bargaining representative.On May 4, 1939, Evans gave Black the names of three or four girls, -including Rogers, and told Black to offer them employment in-the,picking department.That evening Black, accompanied by his brother-in-law, one Brinkman, found Rogers at the home of her brother-in-law:Rogers testified that Black offered her employment at herformer job; told her that she would be required to join the Inde-pendent as a condition of employment; further stated that she haduntil the next morning to decide whether to join the Independent;and closed the conversation with the admonition "to go straight tothe office . . . sign the papers and go to work but not to talkto anybody."Black testified that he merely told Rogers to reportto Evans on the following morning and denied that he referred tojoining the Independent as a condition of employment.His testi-mony is corroborated by that of Brinkman.On the following morning Rogers went directly to the plant office.Neither Black nor Evans had arrived. She then went upstairs tothe picking room and waited for Black.Rogers testified that whenBlack arrived she stated that she did not wish to join the Independ-ent,whereupon Black replied that "he could not use [her] unless[she] joined the company union";,that she related what had hap-pened to an employee while Evans stood nearby watching her; andthat she then left the plant.Black denied that he said anything to Rogers on the morningof May 5 other than "good morning and how are you, or something," 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDand testified that he ascertained she left the plant when Evans ques-tioned him as to whether she had reported and stated he desired tosee her.Evans denied that he saw Rogers on May 5.He testifiedthat he questioned Black as to whether Rogers had reported for workand that Black informed him that she had left the plant.Evansadmitted that he was informed by an employee that Black toldRogers "that she would have to join the Independent or she couldnot work in the plant."Thereupon, Evans called all employees to`gether and "told them I understood there was two labor factionswanting to come in there, and they had been causing a lot oftrouble, a lot of dissatisfaction among the help, and I wanted itunderstood distinctly we would not tolerate any union talk or unionsoliciting on the premises or during working hours and the first casethat came to my attention to that effect, that I would dischargethem."We are satisfied, and we find, as did the Trial Examiner, thatBlack told Rogers that her employment was conditioned upon join-ing the Independent, and that Evans knew that Rogers left the plantfor this reason.The respondent contends, however, that it is notresponsible for Black's acts or statements since Rogers was awarethat Evans alone had authority to hire her, inasmuch as he had hiredher upon a previous occasion and, accordingly, it was incumbentupon her to ascertain from Evans the truth of Black's assertions.This contention is without merit.We have found above that Blackwas customarily invested with the duty of conveying the respondent'sorders to employees regarding employment. In this instance therespondent authorized Black to offer employment to Rogers. Havingthus committed to Black the responsibility for this transaction, therespondent must be held liable for acts or statements incidental there-to if Rogers reasonably believed that Black's conduct was authorizedby the respondent.We are satisfied, and we find, that under thecircumstances and in view of Black's position and duties in therespondent's plant that Rogers reasonably believed Black was thusauthorized.Further, assuming that Black's acts and statements wereunauthorized, it is plain that the respondent affirmed the transactionby failing to repudiate it to Rogers.Although the record showsthat Evans learned of Black's acts immediately after Rogers leftthe plant, that Woodmansee was informed of the transaction shortlythereafter, and that it was the respondent's practice to communicatewith applicants for employment, there is no showing that the re-spondent took steps to 'recall Rogers, or in any other manner cor-rect Rogers' understanding that membership in the Independent wasa condition of her employment at the respondent's plant.The respondent further contends that the Board is without juris-diction in the matter since Rogers was not an employee, within the SWIFT & COMPANY569meaning ofthe Act, when the discriminatory act took place.Wehave previously held that "it is immaterial whether the individualdiscriminated against is already an employee or merely an applicantfor employment." 20We find that the respondent refused to employ Rosemary Rogersbecause she failed and refused to join the Independent, thereby dis-criminating against Rosemary Rogers in regard to the terms and con-ditions of her employment and her hire and tenure of employment,and encouraging membership in the Independent and discouragingmembership in the Amalgamated, that by such discrimination the re-spondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.During her last period of employment with the respondent Rogersworked in the picking room, where she was paid an hourly wage of271/2 Cents, the minimum hourly rate required by the Fair LaborStandards Act.21On 'October 14, 1939, the minimum wage underthis Act was raised to 30 cents per hour. Since May 5, 1939, Rogersearned approximately $40.50 in domestic service.Such service re-quired the purchase of four uniforms at a cost of about $7.00.Rogershas also received $27 in "unemployment compensation."Rogers de-sires employment at the respondent's plant in her former position.Elnora Tippitt.The complaint alleges the respondent dismissedTippitt on or about June 12, 1939, because of her membership andactivities in behalf of the Amalgamated and because she refusedto join the Independent. In its answer the respondent- avers thatTippitt was hired for temporary work, upon the completion of whichshe was'given other work which she'quit after a trial of about 1 day.Tippitt was employed by the respondent on May 15, 1939.Evanstestified that he hired Tippitt for temporary work during the woolseasonand that he so advised her. Tippitt denied -that she wasthus advised, and testified that on the occasion of her hiring, in re-sponse to Evans' questions, she assured him she was not married anddid not intend to marry "because they didn't hire married women.He didn't want to take girls in there and train them and then havethem leave them."Evans testified that he questioned Tippitt regard-ing her marital status because "my policy is to try to hire single girlsor married women that are widowed or something, the way times areand as many people destitute, I don't like too many in the family tobe working."The record shows that during her employment, whichterminated on June 8, 1939, Tippitt worked for the most part in the20Matter of TVaumbec Mt.iis, Inc.andUnited Textile Workers of America,15 N. L. R. B.37, enf'd as mod.N. L R B. v. TVaumbecMills,Inc.,114 F (2d) 226(C. C. A. 1).Com-pare N. LR B v. Nattionai,CasketCo., Inc.,107 F. (2d) 992 (C. C. A. 2).21 52 Stat. 1060.. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDegg department and packing room, and that the only work performedby her in regard to wool consisted of sewing sacks in which wool waspacked for "about an hour one morning."Upon the foregoing andfor reasons appearing hereinafter, we are satisfied, and we find, thatEvans had no fixed intention to employ Tippitt upon a temporarybasis.On or about May 19, Black called Tippitt aside in the plant; toldher that "there were two unions there"; asked her to join the Inde-pendent, "the side he was on"; advised her that affiliation with theIndependent would cost $1, whereas "the A. F. of L. [the Amalgam-ated]would stick' [her] $20.00 to join it"; and further stated thatif she "wanted to work there all summer and would join the com-pany union ^ [the Independent], he would guarantee [her] a job."On two subsequent occasions, on or about May 24 and June 1, whenEvans sent Tippitt to the picking room to "see if Sam [Black] hadsomething for [her] to do," Black again asked Tippitt to join theIndependent.On all of the foregoing occasions Tippitt told Blackthat she was undecided as to whether she would join.On the lastoccasion, one Williams, who was employed about 1 week after Tippittto perform the same type of work, was also sent by Evans to Black'sdepartment.Black also asked, Williams to join the Independent.Williams then 'stated "she didn't know what she was going to do,"although she became a member of the Independent while employedby the respondent. On about May 29 Tippitt joined theAmalgamated.On June 8 work was slack in the department in which Tippitt wasworking.Evans needed additional help in the picking room sincehe was "short a rougher." 22He offered her employment there andsent her to the picking room to perform this work.On her arrivalBlack assigned her to this work, and asked her to attend a meetingof the Independent that night.Tippitt,refused the invitation andtold Black that she had decided not to join the Independent.Atthe close of the working day Black told Tippitt "I won't need youany more."At the hearing Black denied that he had any conver-sation with Tippitt at any time and testified that he had no recollec-tion - of her.We believe Tippitt's testimony, as did the TrialExaminer.Tippitt further testified that she approached Evans on the follow-ing morning, June 9; -that Evans told her there was no work forher and further "said if he knew Sam [Black] hadn't told me, thathe would have told me himself"; that she again approached Evans onthe following day, June 10; that he then advised her not to return21By the term "rougher" Evans had reference to employees engaged in roughing poultry,a process by which feathers are removed therefrom. SWIFT & COMPANY571to the plant inasmuch as he would communicate with her if workwas available; and that she has not since been recalled by the re-spondent.Evans testified that he observed Tippitt at work on severaloccasions, on June 8 and that "she just left 'and never came, back."The respondent's record of Tippitt's employment, which was intro-duced in evidence, contains the notation "L.O. [laid off] End of WoolSeason."We find, as did the Trial Examiner, that Tippitt returnedto the plant following Black's statement that he would need her nolonger and that Evans advised her that there was no work for herand that he would call her when work was available.Evans furthertestified that he considered her work candling eggs unsatisfactory,but that other work performed by her was satisfactory, and that heconsidered her a sufficiently satisfactory employee to warrant anoffer of reinstatement in the picking room.The record shows thatseveral women employees were hired for work in the picking room-between June 8 and the date of the hearing.We are satisfied from the foregoing, and upon the entire record,that the respondent discharged Tippitt and that her discharge wasthe result of her failure and refusal to join the Independent.As setforth above, Black advised Tippitt in the course of his solicitationthat he would guarantee her a job if she would join the Independent.Nevertheless, on the same day that, she told Black that she wouldnot join the Independent, Black stated that he would need her inhis department no longer.Although Evans admittedly needed ad-ditional help in the- picking room and considered Tippitt a suf-'ficiently satisfactory employee for such work, and despite the factthat several persons were hired to perform such work after Tippittwas dismissed, Evans told Tippitt on June 9 and 10 that he had nowork for her, nor did he ever recall her to work.Further, althoughthe' respondent followed seniority 'in the plant in laying off em-ployees,Williams, who was employed about 1 week. after Tippitt toperform the same type of work, and- who also was assigned to workin the picking room on June 8, was retained in the employ of therespondent thereafter. ' As stated above,Williams became a mem-ber of the Independent during her employment with the respondent.We deem it immaterial whether Evans determined that Tippitt be-discharged because he knew that she refused to join the Independent,or whether his determination was based upon Black's advice or sug-gestion, since the respondent is bound by Black's acts.We find that the respondent discharged Elnora Tippitt on June 8,1939, and thereafter refused to -reinstate her, because she failed andrefused to join the Independent, thereby discriminating in regardto her hire and tenure of employment, and discouraging membershipin the Amalgamated and encouraging membership in the Independ- 572DECISIONS OF NATIONAL -LABOR RELATIONS BOARDent; and that by said acts the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.During the first week of her employment with the respondentTippitt was paid an hourly wage'of 271/2 cents and thereafter 30.cents.Since her discharge on June 8, 1939, Tippitt earned, approxi-mately $25.Tippitt desires reinstatement at the Springfield plant.Everett Painterstarted to work for the respondent in 1913.Hewas one of the first of the respondent's employees to join theAmalgam-ated, becoming a member on February,3,1939.In about 1933Painter began to work as a poultry killer in the picking department,and continued to perform this work until September 1938, whenEvans, who had been at the Springfield plant for about 5 months,removed Painter from this job because he found his work unsatis-factory.Painter was transferred to other work in the plant andwas given several more trials at poultry killing,the last in Marchor April 1939.Painter's work at poultry killing continued' to beunsatisfactory.On or about June 18 or 20, 1939,Black, while inthe presence of Ramsey,said to Painter,"Everett, why don't youcome on over and join our side, be one of the boys like you used tobe . . . it used to be I could leave you here-in the picking room andbe perfectly satisfiedthat thingswould go as they would if I washere...23You are [now] on the wrong side of the fence, and Ican't trust you.If you will come on our side, I will go to the frontfor you and see thatyou goback where you used to be."Ramseytold Painter that Evans thought he had "donehim dirty"by joiningthe Amalgamated after the respondent paid wages to Painter whilehe was not working because of illness.Later in the day Black againadvised Painter to consider joining the Independent and said, "Ifyou don't, we are liable to be working and you walking the streets."AlthoughBlack and Ramsey deniedthat theymade the foregoingstatements,we are_satisfied,as was the Trial Examiner,that theirdenials are untrue and we find that Black and Ramsey made thestatements attributed to them.After working for a time in the paraffin room of the cheese depart-ment, where his work was unsatisfactory,in July or August 1939Painter was given a position as clean-up man in the manufacturingroom of the cheese department.In about the middle of September1939 Painter.was laid off by Evans for4 days as adisciplinary meas-ure for failing to performhis work properly.Upon his return towork Plant Manager Woodmansee,in the presence of Evans, con-ferred with Painter regarding his work.Painter admitted that his21The record shows that Painter had been placed in charge of the picking room In Black'sabsence on several occasions. SWIFT & COMPANY573work had been poor and stated that he had been "brooding" over theremoval from his position as poultry killer.Woodmansee informedhim that he would be given a "last chance."On November 8, 1939,Painter again failed to clean the cheese room properly.Evans ascer-tained this fact on the following morning before Painter reportedto work and called the matter to Woodmansee's attention.Wood-mansee andEvans discussed the matter and decided that because ofPainter's long service, the disposition of Painter's case was to bereferred to the respondent's main office at Chicago, Illinois, whichsubsequently approvedWoodmansee's recommendation that Painterbe discharged.When Painter arrived at the plant Evans told himthat he had failed to clean the cheese room and advised him thathe was suspended.' At the hearing Painter did not deny'that he hadfailed to perform his work properly or that he was so informed bythe respondent, but as regards certain delinquencies sought to excusehis performance.While the above-mentioned conduct and statements of Ramsey andBlack constituted interference, restraint, and coercion, within themeaning of the Act, and we so find, we are satisfied that the respond-ent regarded Painter as an unsatisfactory employee and that he wasdischarged for this reason.We shall dismiss the allegations of thecomplaint relating to the discharge of Painter.Ruth Hammanentered the employ of the respondent on August 19,1936, and thereafter worked intermittently for the respondent in thepicking department until she was discharged on July 24, 1939.Hamman joined the Amalgamated on about April 1, 1939, duringa lay-off.In the latter part of April, while still laid off, Hammanvisited the plant and, during a conversation with another employee,Evans approached her and stated that he understood she had beensolicitingmembership on behalf of the Amalgamated.Hammanstated she knew nothing about the Amalgamated, whereupon Evansreplied that he had been informed that she was soliciting and warnedthat he "didn't want anything like that going on in the plant."Shortly thereafter, onMay 6, Hamman was reinstated by therespondent to peel chickens.The respondent pays chicken peelers at the piece rate of 90 centsfor 100 chickens peeled.At the time Hamman was reinstated, em-ployees engaged in this work were expected by the respondent to peela minimumaverage of 31 chickens per hour, which would net them271/2 cents an hour, the minimum pay required by the terms of theFair Labor Standards Act. It was unprofitable for the respondentto retain employees who failed to maintain this average.An analysisofHamman's production made by the respondent shows that shefailed to maintain the average of 31 chickens picked per hour on 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD21 of the 50 days comprising her final period of employment.Weekly earnings of peelers are computed by dividing.the number ofchickens picked per week by the number of hours worked per week.Upon this basis, Hamman maintained the fixed average for the last2 weeks of her employment.During July Evans repeatedly reprimanded Hamman for failingtomaintain the fixed average and warned her that failure to do sowould result in dismissal.her average.On 'the next working day in her department, as Ham-man entered the plant, Evans approached her, told her that she failedto maintain her average on the previous working day, and dischargedher.Although some doubt is cast upon the respondent's claim thatHamman was discharged for failing to maintain the fixed averageby the fact that she maintained such average during the last 2 weeksof her employment, we agree with the Trial Examiner's finding thatthe record does not support the allegations of the complaint thatHamman's discharge was discriminatory within the meaning of theAct.Accordingly, we shall dismiss such allegations.H. Owen Searlesbegan to work for the respondent on May 25, 1939.Following a lay-off from work within the plant, Searles was employedby the respondent as a truck driver on August 28, 1939, and workedin this capacity until his discharge on October 13, 1939. Searlesjoined the Amalgamated on September 29, 1939, but was not activein union affairs.The respondent contends that Searles was dis-charged for negligence in the operation of his truck:The recordshows that during the month and one-half that Searles was employedas a truck driver two tires blew out on his truck, and the motor wasconsiderably damaged as the result of Searles' driving the truck whilethe fan belt was broken. Searles' own testimony establishes hisnegligence with regard to the latter occurrence, and the record showsthat Evans and Woodmansee entertained a reasonable belief, basedupon information from the mechanic in charge of the trucks, thatSearles' negligence was responsible for the last blow-out, which im-mediately preceded his,discharge.We are satisfied, and we find,that Searles was not discharged because of union membership oractivity.We shall dismiss the allegations of the complaint in respectto the discharge of Searles.C.The alleged, refusal to bargain collectivelyThe complaint, as amended, alleges that prior to June 3, 1939, andat all times thereafter, the Amalgamated was the exclusive repre-sentative of a. majority of the employees in the unit alleged to be-appropriate and that on or about June 3, 1939, and thereafter, therespondent refused to bargain collectively with the Amalgamated. SWIFT & COMPANY575On June 3, 1939, the Amalgamated requested the respondent torecognize and otherwise bargain collectively with it as statutory-representative.The respondent refused the request on the groundthat it had received a like request from the Independent, and ad-vised the Amalgamated that it would not bargain collectively untilthe Board resolved the issue of majority designation.No furtherrequest for collective bargaining was made by the Amalgamated.The Trial Examiner found that the evidence was insufficient toestablish that the Amalgamated was at any time material hereinthe statutory representative of employees of the respondent, and,accordingly recommended that the aforesaid allegations of the com-plaint be dismissed.We have considered the evidence offered in sup-port of the allegations of majority designation by the Amalgamated,and we are satisfied, and we find, that the evidence is insufficient, tosubstantiate said allegations.- Since the Amalgamated took no excep-tions to the finding and recommendation of the Trial Examiner, weshall not review the evidence in detail.We shall dismiss the allega-tions of the' complaint that the respondent has refused to bargaincollectively with the Amalgamated, within the meaning of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON ` COMMERCEWe find that the activities of, the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and between the States and foreign countries, and tend to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYIt is essential to an effectuation of the purposes and policies of theAct that the respondent be ordered to cease and desist from the unfairlabor practices in which we have found it to have engaged, and, in.aid of such order and as a means of removing and avoiding theconsequences of such practices, that the respondent be ordered totake certain action more particularly described below.We have found that the respondent dominated and interfered withthe formation and administration of, and supported the Independent.The continued existence of the Independent constitutes an obstacleto the exercise by the respondent's employees of the rights guaranteedin the Act.To' remove the impediments thus established, we shall.'direct the respondent to withhold recognition from the Independentas a representative of its employees and to disestablish that organiza-tion as such representative.-' 576 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have also found that the respondent refused to hire RosemaryRogers because she failed and refused to join the Independent.Toeffectuate the purpose and policy of the Act, we shall order the re-spondent to offer immediate employment to Rosemary Rogers at thesame or a substantially equivalent position at which she would havebeen employed on May 5, 1939, had not the respondent unlawfullyrefused to hire her, and to make.her whole for any loss of pay shemay have suffered by reason of, the respondent's unlawful refusal tohire her by payment to her of a sum of money equal to that whichshe normally would have earned as wages from M,-y 5, 1939, thedate of the refusal to hire, to the date employment is offered to her,less her net earnings 24 during said period.25Finally, we have found that the respondent discharged Ehiora Tip-pitt because she failed to refused to join the Independent.We shallorder the respondent to offer Tippitt immediate and full reinstate-ment to her former or a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, and tomake her whole for any loss of pay, she may have suffered by reasonof her unlawful discharge, by payment to her of a sum of moneyequal to that which she normally would have earned as wages fromthe date of her discharge to the date of the offer of reinstatement,less her net earnings during said period.26. Inasmuch as the TrialExaminer failed to find that said discharge was discriminatory, with-in the meaning of the Act, the respondent, in accordance with ourusual rule ,27 will be relieved from paying her back pay 'with respectto the period from the date of issuance of the Intermediate Report,July 20, 1940, to the date of our order.VI.THE QUESTION CONCERNING REPRESENTATIONAs stated in Section III,D, supra,the respondent refused to recog-nize or otherwise bargain collectively with the Amalgamated asstatutory representative until so certified by the Board. In its an-swer the respondent denies that the Amalgamated has been designatedas statutory representative.Evidence was introduced at the hear-24By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and Sawmill Workers Union,Local 2590,8 N. LR.B. 440.Monies receivedfor work performed upon Federal,State, county,municipal, or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. National Labor Rela-tions Board,311 U. S. 7.25Matter of Waumbeo Mills, IncandUnited Textile Workers of America,15 N. L. R. B.37, enf'd as mod.,N. L. R B. v.Waumbeo Mills,Inc}114 F. (2d) 226(C. C. A 1).N See footnote 24,supra.27Matter of E. R. Haffelfinger Company, Inc.andUnitedWallpaper Crafts of NorthAmerica, Local No.6, 1 N. L. R. B. 760, 767. SWIFT & COMPANY577'ing showing that a substantial number of employees within the unithereinafter found to be appropriate designated the Amalgamatedas their, representative for the purposes of collective, bargaining.We find that a question has arisen concerning the representationof employees of the respondent.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII. THE APPROPRIATE UNITAt the hearing the Amalgamated contended that all production andmaintenance employees at the Springfield plant, excluding foremen,supervisory employees, office and clerical employees, and truck driverswho drive trucks more than 50 per cent of the time, constitute a unitappropriate for the purposes of collective bargaining.The respond-ent objected to the exclusion from the unit of truck drivers, andcontended that the general foreman, the manager, and assistantmanager were the only supervisory employees at the Springfieldplant.Truck drivers.The respondent employs about six or seven truckdrivers who are engaged principally in purchasing farm productsfrom dealers and farmers, in delivering such products to the Spring-field plant, and in delivering finished products from the Springfieldplant to-purchasers or to terminal points for further delivery.Evanstestified that "they are quite exclusively truck drivers."They gen-erally spend from one and one-half to 3 hours each day loadingand unloading their trucks, and_ occasionally are assigned to pro-duction work inside the plant in seasons when there is little pur-chasing or delivery work to be performed.Truck drivers are paidon an hourly basis, and although there is little difference in theirrate from that paid production employees, they generally work morehours a week than production employees. Inasmuch as truck driversare authorized by the respondent to sign its checks in payment forpurchases, they are bonded.While the Amalgamated has enrolledtruck drivers of the respondent as members, it has done so in con-formity with its practice of enrolling as members truck drivers whoare not members of the "truck drivers' union" and transferring mem-bers who drive trucks "more than 50 per cent of the time" to mem- 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDbership in said truck drivers' union "at the proper time." Sincetheir duties differ from those of the plant production employees, inview of the practice and intention of the Amalgamated to transfertheir membership-to another labor organization having appropriatejurisdiction, and because the only lawful labor organization hereinvolved desires their exclusion, we shall exclude from the unit truckdrivers who drive trucks more than 50 per cent of the time.28Supervisory employees.We have found above that Black, Ramsey,Fesperman, and Sawyer, were supervisory employees.The recordalso shows that Lehman, Durnell, Conkright, and Lee 29 are em-ployees performing supervisory functions in the cheese, feeding, and-receiving departments, respectively.The Amalgamated, which isthe only, lawful labor organization here involved, ' desires that theseemployees be excluded.While the record shows that these personsare eligible for membership in the Amalgamated, and that two suchemployees, Conkright and Lee, are members of the Amalgamated,we believe that the activities of certain of these employees, set forthabove, justify the position of the Amalgamated that all such em-ployees be excluded from the unit.30Accordingly, we shall excludeBlack, Ramsey, Fesperman, Sawyer, Lehman, Durnell, Conkright,and Lee from the bargaining unit.We find that all production and maintenance employees of therespondent at its Springfield plant, excluding foremen, supervisoryemployees, office and clerical employees, and truck drivers who drivetrucks more than 50 per cent of the time, constitute a unit appro-priate for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment, and that said unit insures to the employees of the respond-ent the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuates the policies of the Act.IX. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen canbest be resolved by the holding of an election by secretballot among employees in the appropriate unit to determine theirdesires with regard to representation. In accordance with our cus-tomary procedure we shall select the pay-roll period next preceding28 Cf.Matter of Swift & Co.et at.andCommittee for Indust, cal organization on behalfof the Employees of Swift & Co, at at., 11N. L. It. B. 950.z' See footnotes 4 and 15,supra.so SeeMatter of Consumers Power CompanyandInternational Brotherhood of ElectricalWorkers, Local876,10 N L. R B. 780;Matter of Jones Lumber Company, et atandLumber and Sawmill Workers Union, LocalNo. 2877,chartered by United Brotherhood ofCarpenters and Joiners of America,affiliated with the American Federation of Labor, at at,12 N L. It. B. 209;Matter of Ford Motor CompanyandUnited Automobile Workers ofAmerica, Local No. 325,23 N L. R. B. 342 SWIFT & COMPANY579the date of the Direction of Election as determinative of eligibilityto vote. 'At the hearing the Amalgamated raised an objection to permittingso-called "seasonal employees" to participate in the election, but didnot further define the persons falling within such classification. , Therecord shows that there is considerable seasonal fluctuation in em-ployee personnel in the various production departments at the Spring-field plant. In this connection it is shown that the respondent'semployees fall roughly into three categories : (1) persons employedcontinuously throughout the year; (2) persons hired for a "regularjob,"- but who are intermittently laid off and recalled to work inaccordance with seasonal volume; and (3) persons hired for tem-porary work.As examples of those falling within the third categoryEvans specified persons hired for a few, days to assist unloading acarload of coal, lumber, or wool, and persons hired for as long as2 or 3 weeks in the picking department during "rush periods" pre-ceding Thanksgiving and Christmas.Evans testified that when cur-tailment in operations requires the dismissal of persons in the secondcategory, their names are listed'and they are sought out for reemploy-ment when needed.As regards persons in the third category, Evanstestified that no record is kept concerning them, and that he doesnot customarily make any effort to reemploy them, although oiloccasion he sends for such persons if he needs them for temporarywork.We are satisfied, and we find, that employees in the first andsecond categories are eligible to participate in the election.As re-gards employees in the third category; i. e., employees hired fortemporary work, we are of the opinion that they do not have sufficientexpectancy-of continued employment to warrant their participationin the selection of a bargaining representative. In the absence of aclear definition of such employees, and since the longest period suchpersons were shown to have served the respondent was estimated tobe about 3 weeks, we are of the opinion that this category of workersmay reasonably be defined to comprise all persons who worked during15 or lessdays during 1 year preceding the pay-roll period used todetermine eligibility, and we shall direct accordingly.The record also shows that the following regular employees re-tain their seniority and are considered as employees in a laid-offstatus by the respondent, unless they have accepted employment else-where; employees with less than 5 years of service who have beenlaid off for 30 or less working days; employees with 5 to 10 yearsof service who have been laid' off for 60 or less working days; em-ployees with 10 to 15 years of- service who have been laid off for90 or less working days; employees with 15 to 20 years of servicewho have been laid off -for 120 or less working days; and employees440135-42-Vol. 30--38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith 20 or more years of service who have been laid off for 180 orlessworking days.We are of the opinion that such laid-off em-ployees are eligible to vote in the election, and we shall so direct.We find that those eligible to, vote in the election shall be em-ployees in the appropriate unit who were employed during the pay-roll period next preceding the date of our Direction of Election,including employees with less than 5 years of service who have beenlaid off for 30 or less working days; employees with 5 to 10 yearsof service who have been laid off for 60 or less working days; em-ployeeswith 10 to 15 years of service who have been laid off for90 or less working days; employees with 15 to 20 years of servicewho have been laid off for 120 or less working days; employees with20 or more years of service who have been laid off for 180 or lessworking days ; and also including employees who are ill or on vaca-tion and employees who were then or have since been temporarilylaid off or absent because called for military service; but excludingemployees who have worked during 15 or less days during 1 yearpreceding such pay-roll period; and also excluding employees whohave since quit or been discharged for cause.Since the respondent has, by engaging in various unfair laborpractices, interfered with the exercise by its employees of the rightsguaranteed them by the Act, we shall not now set the date for theelection:We shall direct the election, however, upon receipt of in-formation from the Regional Director that the circumstances permita free choice of representatives unaffected by the respondent'sunlawful acts.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local 172, and Dairy and Produce Handlers' Union, arelabor organizations, within the meaning of Section 2 (5) of theAct.2.By interfering with, restraining, and coercing its employees inthe exercise of rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.By dominating and interfering with the formation and admin-istration of, and contributing support to, Dairy and,Produce Han-dlers'Union, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8, (2) of the Act.4.By discriminating 'in regard to the hire and tenure of employ-ment of its employees, and thereby encouraging membership in SWIFT & COMPANY581Dairy and Produce Handlers' Union and discouraging membershipinAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local 172, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) ofthe Act.-5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the, meaning of Section 2 (6) and (7)of the Act.6.The respondent has not refused to bargain collectively withAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica,Local 172, within the meaning of Section 8 (5) of the Act, asalleged in the complaint.7.The respondent has not discriminated in regard to the hireand tenure of employment of Everett Painter, Ruth Hamman, H.,Owen Searles, and Glen B. Smith, as alleged in the complaint.8.A question affecting commerce has arisen concerning the rep-resentation of the respondent's employees, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.9.All production and maintenance employees of the respondentat its Springfield plant, excluding foremen, supervisory employees,office and clerical employees, and truck drivers who drive trucksmore than 50 per cent of the time, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section,9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent, Swift & Company, Springfield, Missouri, and its;officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the admin-istration of Dairy and Produce Handlers' Union, or with the for-mation or administration of any other labor organization of itsemployees, and from contributing support to Dairy and, ProduceHandlers'Union, or to any other labor organization of itsemployees;(b)Discouraging membership in Amalgamated- Meat Cutters andButcher Workmen of North America, Local 172, or any other labororganization of its employees, by refusing to employ, dischargingor by laying off any of its employees or in any other manner dis-criminating" in regard to their hire and tenure of employment orany term or condition of their employment; 582DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purposes of collective bargaining or othermutual aid and protection, .as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Rosemary Rogers immediate employment at thesame or substantially equivalent position at which she would 'havebeen employed on May 5, 1939, had not the respondent unlawfullyrefused to hire her;(b)Make whole Rosemary Rogers for any loss of pay she mayhave suffered by reason of the respondent's refusal to hire her bypayment to her of a sum of money equal to that which she normallywould have earned as wages from May 5, 1939, the date of saidrefusal to hire, to the date employment is offered to her, less hernet earnings 31 during said period;(c)Offer to Elnora Tippitt immediate and full reinstatementto her former or a substantially equivalent position, without prej-udice to her seniority or other rights and privileges;(d)Make whole Elnora Tippitt for any loss of pay she may havesuffered by reason of her discharge by payment to her of a sum ofmoney equal to that which she would normally have earned as wagesfrom June 8, 1939,-the date on which she was discharged, to July 20,1940, the date of issuance of the Intermediate Report, and from thedate of this Order to the date of offer of reinstatement, less her netearnings 32 during said periods;(e)Withdraw all recognition from and refrain from recognizingDairy and Produce Handlers' Union as the representative of any ofits employees for the purpose of dealing with the respondent in anymanner concerning grievances, labor disputes, rates of pay, wages,hours of employment, or other conditions of employment, and com-pletely disestablishDairy and' Produce Handlers' Union as suchrepresentative;(f)Post immediately in conspicuous places throughout its plantinSpringfield,Missouri, and maintain such notices for a periodof at least sixty (60) days from the ' date of posting, notices to itsemployees stating : (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a), (b), and (c) of this Order; (2) that the respondent will takem See footnote24, supra.12 See footnote24,supJ a. SWIFT & COMPANY583the affirmative action set forth in paragraphs (a), (b), (c), (d),and (e) of this Order; (3) that the respondent's employees are freeto become and remain members of Amalgamated Meat Cutters andButcherWorkmen of North America, Local 172; and that the re-spondent will -not discriminate against any employee because ofmembership in or activity in or in behalf of said labor organization;and -(g)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, as amended, inso far as it alleges that the respondent engaged in unfair labor prac-tices with respect to the hire and tenure of employment of EverettPainter, Ruth Hamman, H. Owen Searles, and Glen B. Smith; andin so far as it alleges that the respondent engaged in unfair laborpractices by refusing-to bargain collectively with Amalgamated MeatCutters and Butcher Workmen of North America, Local 172, be, andthe. same hereby is, dismissed..CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Order.